Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Quarterly Report of Global Gate Property Corp. (the "Company") on Form 10-Q forthe quarterly period ended March 31, 2011as filed with the Securities and Exchange Commission (the "Report"), I, Gary S. Ohlbaum, Chief Executive and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fully presents, in all material respects, the financial condition and results of operations or the Company. Dated:May 20, 2011 Global Gate Property Corp. By: /s/ Gary S. Ohlbaum Gary S. Ohlbaum President, Chief Executive Officer Chief Financial Officer and
